328 F.3d 1107
Arnulfo GRADILLA, Plaintiff-Appellant,v.RUSKIN MANUFACTURING, business entity unknown, Defendant-Appellee.
No. 01-56725.
United States Court of Appeals, Ninth Circuit.
May 8, 2003.

Before: REINHARDT, LEAVY, and TROTT, Circuit Judges.

ORDER

1
Pursuant to the stipulation of the parties filed with this court on April 16, 2003, the appeal filed in this case, as well as the underlying cause of action, are ordered DISMISSED with prejudice. Each party shall bear its own costs and attorneys' fees.


2
The opinion filed by this court on February 14, 2003 is ordered withdrawn.